t c memo united_states tax_court suzanne j pierre petitioner v commissioner of internal revenue respondent docket no filed date kathryn keneally and meryl g finkelstein for petitioner lydia a branche for respondent supplemental memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency for and a dollar_figure deficiency for in this opinion supplements our prior opinion pierre v commissioner t c __ 1all monetary values are rounded to the nearest dollar unless otherwise indicated petitioner’s federal gift_tax and generation-skipping_transfer gst tax the court bifurcated the issues in this case and we addressed a legal issue of first impression in an earlier court- reviewed opinion pierre v commissioner t c __ pierre i in pierre i the court held that petitioner’s single- member llc pierre family llc is not disregarded for gift_tax valuation purposes under the check-the-box_regulations of sec_301_7701-1 through proced admin regs accordingly a transfer by petitioner of an interest in her single-member llc is treated as such and subject_to discounts for lack of control and marketability rather than as the transfer of a proportionate share of the underlying assets owned by the llc after our decision in pierre i and concessions we must still decide two issues we first decide whether the step_transaction_doctrine applies to collapse petitioner’s gift and sale transfers into transfers of two 50-percent interests in 2we refer to pierre family llc as pierre llc 3as a result of the holding we did not find that petitioner made indirect gifts of pierre llc assets under the analysis of 433_f3d_1044 8th cir affg tcmemo_2004_160 and 115_tc_376 affd 283_f3d_1258 11th cir 4respondent conceded that petitioner is not liable for a late-filing addition_to_tax under sec_6651 or an accuracy- related penalty under sec_6662 all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated pierre llc we hold that it does we then determine whether the lack of control and marketability discounts petitioner reported should be reduced respondent focused on the legal issue decided in pierre i rather than on providing evidence concerning the appropriate discounts our job is to weigh the evidence before us accordingly we find that there should be a slight reduction in the lack of control discount and no reduction in the discount for lack of marketability findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference we also incorporate the findings in pierre i for purposes of this opinion we repeat here only the facts necessary to understand the discussion that follows and we supplement those facts to address the remaining issues petitioner resided in new york at the time she filed the petition the pierre family petitioner was born in france her first marriage ended quickly in divorce she left her 9-month old son jacques with his grandparents in brittany and began to look for work petitioner came to the united_states in and eventually married dr jules pierre she rarely saw jacques until he moved to the united_states as a young man dr pierre used richard mesirow mr mesirow of mesirow financial to handle his financial matters he and petitioner trusted mr mesirow and petitioner continued to work with him after dr pierre died petitioner had been a widow for many years when she received a dollar_figure million cash gift from a wealthy friend in she being was concerned with both the income and estate_tax implications of this substantial gift which increased her net_worth from approximately dollar_figure million to dollar_figure million petitioner turned to mr mesirow for financial advice he assisted petitioner in forming a plan to meet her own income needs and the needs of her only son and granddaughter petitioner wanted to provide for her son and granddaughter without eroding her family’s wealth with estate_and_gift_taxes she had previously provided occasional financial assistance to her son jacques a restaurateur petitioner also provided some financial support for the care of jacques’ only daughter kati despretz petitioner’s sole granddaughter mr mesirow prepared an investment strategy memorandum reflecting petitioner’s tax concerns and financial goals petitioner wanted to have an annual tax-free_income they arranged for her annual tax-free_income to be dollar_figure of which dollar_figure was to meet her personal expenses and dollar_figure was to be split evenly between jacques and kati accordingly mr mesirow suggested that petitioner invest dollar_figure million in new york municipal_bonds mr mesirow also advised petitioner to invest the remaining dollar_figure million which she wished to give jacques and kati in stocks mutual funds and other marketable_securities he suggested that she create a family limited_partnership to enable her to transfer dollar_figure million of cash and marketable_securities to jacques and kati mr mesirow worked with petitioner’s estate attorneys john reiner of reiner reiner reiner llp and philip j michaels of fulbright jaworski llp to develop a plan where petitioner would transfer the dollar_figure million of cash and marketable_securities to an entity so that the gifts would be subject_to valuation discounts for transfer_tax purposes petitioner’s first step was to organize the single-member pierre family llc pierre llc on date petitioner then created the jacques despretz trust j trust and the kati despretz trust k trust collectively the trusts on date mr reiner was named a co-trustee of both trusts and jacques and kati were named co-trustees of their respective trusts petitioner then transferred the dollar_figure million of cash and marketable_securities to pierre llc on date as planned petitioner maintained approximately dollar_figure million in fixed income assets outside pierre llc to generate tax-free_income petitioner then transferred her entire_interest in pierre llc to the trust sec_12 days after funding the llc each trust received a 50-percent interest in pierre llc james f shuey of james f shuey associates performed an appraisal of pierre llc mr shuey valued a 1-percent nonmanaging interest in pierre llc at dollar_figure he discounted the value of pierre llc’s dollar_figure million of cash and marketable_securities by percent for lack of control and percent for lack of marketability for a 55-percent cumulative discount after considering her then available applicable credit_amount and gst tax exemption petitioner and her advisers determined that she could make a gift of a 5-percent membership interest in pierre llc to each of the trusts the gift transactions without triggering gift_taxes she also sold each of the trusts a percent membership interest in exchange for a secured promissory note the sale transactions on date date of the transfers the notes each had a face_amount of dollar_figure consistent with mr shuey’s appraisal the notes bore interest at dollar_figure percent annually payable in annual installments and were secured_by the respective 5-percent membership interests in pierre llc pierre llc made distributions to the trusts so that the trusts could make the yearly interest payments to petitioner no principal payments have been made in the eight years since the notes were executed operation of pierre llc the llc agreement vests control_over pierre llc with its manager petitioner named herself the sole manager of pierre llc at its formation and maintained control of pierre llc until she appointed mr reiner as her successor neither jacques nor kati has participated in the management of pierre llc or attended its meetings nor do they understand its basic operation mr reiner conducts the operation of pierre llc and mr mesirow manages its investments pierre llc has held meetings and maintained minutes of its meetings mr reiner prepared the pierre llc general journal and the pierre llc ledger for the only documents reflecting the capital accounts of the members of pierre llc mr reiner recorded petitioner’s initial capital_contribution as dollar_figure the cost_basis of the dollar_figure million of marketable_securities transferred to pierre llc he then credited each trust’s capital_account with dollar_figure half the value of petitioner’s initial capital_contribution on the date of the transfers he wrote that these adjustments were to reflect gift transfer by suzanne pierre to j despretz trust and k despretz trust rather than distinguishing the gift transactions from the sale transactions collectively the transfers at issue mr reiner used these documents to prepare pierre llc’s form_1065 u s return of partnership income for some time later he discarded the journal and the ledger payment of gift_tax liabilities petitioner filed a form_709 united_states gift and generation-skipping_transfer_tax return for and reported the gift to each trust of the 5-percent pierre llc interest she reported the value of the taxable gift to each trust as dollar_figure determined by multiplying a 5-percent interest times the dollar_figure appraisal value of a 1-percent nonmanaging interest in pierre llc she failed to report the gift to the k trust as a direct_skip for gst tax purposes respondent’s examination and tax_court proceedings respondent examined petitioner’s gift_tax_return and issued a deficiency_notice for and respondent determined that petitioner’s gift transfers of the 5-percent pierre llc interests to the j trust and the k trust are properly treated as gifts of assets valued at dollar_figure each not as transfers of pierre llc interests respondent further determined that petitioner made indirect gifts of percent of the assets of pierre llc to both the j trust and the k trust respondent valued each of these transfers at dollar_figure after taking into account the value of the promissory notes respondent also determined that the transfers to the k trust were direct skips for gst tax purposes the parties agree that the adjustments made with respect to gift_tax for and to gst tax for and are computational and are based upon respondent’s determinations concerning the values of petitioner’s gifts petitioner timely filed a petition opinion i introduction the remaining issues after pierre i concern the step_transaction_doctrine and discounts for lack of control and lack of marketability as they affect the fair_market_value for federal gift_tax purposes of petitioner’s gifts to the trusts we first address the burden_of_proof then turn to the gift_tax generally next we discuss the step_transaction_doctrine to determine whether the transactions at issue should be collapsed into gifts of two 50-percent interests in pierre llc finally we determine the appropriate discounts for lack of control and lack of marketability ii burden_of_proof petitioner argues that respondent bears the burden_of_proof on all fact issue sec_5 because she has produced credible_evidence 5the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error rule a 290_us_111 the burden_of_proof shifts to the commissioner however with respect to a factual issue relevant to a taxpayer’s liability for tax when the taxpayer introduces credible_evidence with respect to the issue continued and otherwise met the requirements of sec_7491 we may determine factual issues on the weight of the evidence however unless there is an evidentiary tie see 131_tc_185 124_tc_69 and the cases cited thereat 124_tc_56 we have examined the stipulated facts and the evidence presented at trial and we find no such evidentiary tie accordingly we find it unnecessary to determine who has the burden_of_proof iii the gift_tax we now turn to gift_tax sec_2501 imposes a tax on the transfer of property by gift the gift_tax applies whether the gift is direct or indirect sec_2511 congress intended to use the term gifts in its most comprehensive sense 324_us_303 accordingly transfers of property by gift by whatever means effected are subject_to federal gift_tax 465_us_330 the federal gift_tax is imposed on the fair_market_value of the property transferred if a gift is made in property see sec_2502 and sec_2503 a gift of property is valued as of the date of the transfer sec_2512 the gift is measured by the continued and meets the other requirements of sec_7491 sec_7491 and a and b value of the property passing from the donor and not necessarily by the enrichment to the donee see sec_25_2511-2 gift_tax regs where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of the consideration received see sec_2512 iv the step_transaction_doctrine we now discuss whether the step_transaction_doctrine applies to the transfers at issue petitioner argues that the four transfers of her entire_interest in pierre llc6 each had independent business purposes to preclude the four transactions from being collapsed under the step_transaction_doctrine she lists several nontax reasons for establishing pierre llc but no separate nontax reason for splitting the gift transfers from the sale transfers respondent argues that petitioner intended to transfer a 50-percent interest in pierre llc to each trust she divided the transfers at issue into four transfers only to avoid gift_tax respondent further argues that the gift and sale transactions should be collapsed and treated as disguised gifts of 50-percent interests to each trust to the extent their value exceeds the value of the trust’s promissory note accordingly 6petitioner gifted a 5-percent interest in pierre llc to each trust before she sold a 5-percent interest to each trust in exchange for promissory notes respondent contends that the gifts should be valued as two percent undivided interests in pierre llc rather than the two 5-percent interests petitioner reported we agree with respondent the step_transaction_doctrine embodies substance over form principles it treats a series of formally separate steps as a single transaction if the steps are in substance integrated interdependent and focused toward a particular result see 489_us_726 where an interrelated series of steps is taken pursuant to a plan to achieve an intended result the tax consequences are to be determined not by viewing each step in isolation but by considering all of them as an integrated whole 130_tc_170 affd ___ f 3d ___ 8th cir date gross v commissioner tcmemo_2008_221 the step_transaction_doctrine is well-established and expressly sanctioned and may be applied in the area of gift_tax where intra-family transactions often occur see 433_f3d_1044 8th cir citing commissioner v clark supra pincite affg tcmemo_2004_160 it is appropriate to use the step_transaction_doctrine where the only reason that a single transaction was done as two or more separate transactions was to avoid gift_tax estate of cidulka v commissioner tcmemo_1996_149 collapsing decedent’s transfer to family members of minority interests in closely held stock with his same-day sale redemption of his remaining stock in the corporation in exchange for a note we have applied the step_transaction_doctrine to aggregate a taxpayer’s two separate same-day transfers to a partnership of undivided 50-percent interests in land to reflect the economic_substance of the transaction see 115_tc_376 affd 283_f3d_1258 11th cir we have also collapsed a taxpayer’s separate same-day steps of funding a partnership with the taxpayer’s gifts of partnership interests where at best the transactions were integrated and in effect simultaneous senda v commissioner tcmemo_2004_160 affd 433_f3d_1044 8th cir whether several transactions should be considered integrated steps of a single transaction is a question of fact senda v commissioner f 3d pincite we therefore turn to the facts the transfers at issue all occurred on the same day moreover virtually no time elapsed between the transfers petitioner gave away her entire_interest in pierre llc within the time it took for four documents to be signed in addition the record indicates that petitioner intended to transfer her entire_interest in pierre llc to the trusts without paying any gift_taxes we find compelling that mr reiner recorded the transfers at issue as two gifts of 50-percent interests in pierre llc in the contemporaneous journal and ledger and that he used these records to prepare pierre llc’s tax_return mr reiner testified at trial however that he later discarded these records because they contained inaccuracies including the characterization of the transfers we do not so easily ignore mr reiner’s contemporaneous description of the transaction petitioner intended to transfer two 50-percent interests to the trusts but she first gifted small interests in pierre llc to use a portion of her then-available credit and her gst tax exemption we find that petitioner had primarily tax-motivated reasons for structuring the gift transfers as she did she then sold interests in pierre llc in exchange for the promissory notes that were significantly discounted using the 55-percent valuation discount no principal payments have been made on the notes despite the passage of eight years further pierre llc has made yearly distributions to the trusts so that the trusts could make the yearly interest payments consequently she transferred dollar_figure million of assets within pierre llc without paying any gift_tax petitioner intended not just to minimize gift_tax liability but to eliminate it entirely we find that nothing of tax-independent significance occurred in the moments between the gift transactions and the sale transactions we also find that the gift transactions and the sale transactions were planned as a single transaction and that the multiple steps were used solely for tax purposes accordingly we hold that petitioner made a gift to each trust of a 50-percent interest in pierre llc to the extent the interest exceeds the value of the promissory note executed by the trust v valuation we must now determine the value of a 50-percent interest in pierre llc on the date of the transfers the value of gifted property is determined as of the date of the gift as the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_2512 sec_25_2512-1 gift_tax regs the willing buyer and willing seller are hypothetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the donor and the donee holman v commissioner supra pincite the hypothetical willing buyer and seller are presumed to be dedicated to achieving the maximum economic advantage id we do not value the pierre llc interests by reference to the trusts’ ownership through the llc after transfer but rather by their value in petitioner’s hands at the moment of transfer see shepherd v commissioner f 3d pincite ultimately the value we determine need not be directly traceable to specific testimony if it is within the range of values that may be properly derived from consideration of all the evidence e g peracchio v commissioner tcmemo_2003_280 the parties agree that a willing buyer would presumably pay less for the pierre llc interests than for an outright purchase of its freely transferable cash and securities because she would have limited control of her investment under the llc agreement see estate of petter v commissioner tcmemo_2009_280 estate of erickson v commissioner tcmemo_2007_107 for example the llc agreement vests control with the manager and restricts members’ rights to transfer their interests or withdraw mr shuey determined that the fair_market_value of pierre llc interests would be subject_to a 10-percent lack of control discount and 30-percent marketability discount for a dollar_figure cumulative discount petitioner determined the percentage interests in pierre llc that she should gift and sell after she consulted with mr shuey she then reported each gift of a percent pierre llc interest on her gift_tax_return at the dollar_figure discounted value at trial petitioner called on expert witness daniel kerrigan of management planning inc mpi who concluded that the appropriate discounts were percent for lack 7respondent does not challenge the validity of these restrictions for valuation purposes under the special valuation rules of ch see secs of control and percent for lack of marketability for a combined discount of percent respondent did not introduce an expert report at trial because of his position that the gifts were of the underlying assets of pierre llc see pierre v commissioner t c __ respondent argues however that the discounts for lack of control and marketability determined by petitioner’s expert witness should be reduced we address each of these discounts in turn a lack of control minority discount we begin with the lack of control discount a minority discount may apply where a partner lacks control as indicated by such factors as the inability to participate in management to direct distributions or to compel liquidation or withdraw from the partnership without the consent of the controlling_interest see 69_tc_32 degree of control is the critical factor in deciding whether the lack of control discount applies and the amount of the discount if any see id 8expert opinion sometimes aids the court in determining valuation other times it does not see 92_tc_101 we may accept the opinion of an expert in its entirety or we may be selective in the use of any portion thereof see 86_tc_547 74_tc_441 petitioner relied on mr shuey’s determination that a percent lack of control discount was appropriate in valuing the transfers at issue at trial petitioner’s expert witness echoed mr shuey’s determination mr kerrigan reviewed the llc agreement to see what specific rights and restrictions applied to a 5-percent interest and a 5-percent interest in pierre llc and concluded that a 10-percent lack of control discount applies respondent argues that petitioner’s expert should have reviewed the rights and restrictions related to the two 50-percent blocks petitioner gifted to the trusts rather than the 5-percent interests petitioner reported we agree mr kerrigan testified that he had not valued a 50-percent pierre llc interest and that to do so he would continue to look to the rights and restrictions under the llc agreement for example he pointed out that a 50-percent ownership_interest would allow a member to block the appointment of a new manager but a minority interest would not he therefore admitted that the discount would be modestly reduced to as low as percent and we so find b marketability discount petitioner argues that an additional marketability discount should be applied to reflect the lack of a ready market for pierre llc interests petitioner valued the pierre llc interests using mr shuey’s determination that a 30-percent marketability discount is appropriate petitioner’s expert witness at trial increased the marketability discount to percent notwithstanding this increase petitioner advocates for only the 30-percent marketability discount on which she relied respondent challenges certain aspects of mr kerrigan’s expert report and argues that a 35-percent marketability discount is too highdollar_figure respondent failed to argue however that the percent marketability discount petitioner actually applied in valuing a pierre llc interest is inappropriate further respondent offered no evidence or expert testimony concerning the 9mr kerrigan examined the difference between the price investors paid for privately placed shares restricted stocks and actively_traded shares in the same company we have recognized this approach to valuation for a limited_liability entity that primarily serves as an investment vehicle for marketable_securities 130_tc_170 5-percent marketability discount appropriate affd ___ f 3d ___ 8th cir date mr kerrigan cited studies of private sales of restricted stocks from to including mpi’s proprietary study of private sales of restricted stocks from to mr kerrigan relied on mpi’s study which reported a median marketability discount of percent mr kerrigan looked to specific factors concerning the operation of pierre llc as well as the terms of the llc agreement in reaching his conclusion that an increased marketability discount of percent was appropriate 10respondent argues that the studies mr kerrigan relied on show a decrease in the median private_placement discount from approximately percent before to as low as percent after date the parties agree that this decrease correlates with looser restrictions on unregistered securities under securities_and_exchange_commission rule c f_r sec the parties disagree as to whether the decrease is relevant in valuing an interest in pierre llc respondent provides no evidence however concerning the effect of this downward trend on the valuation of a pierre llc interest value of a pierre llc interest accordingly we find after reviewing the available evidence that a 30-percent marketability discount is appropriate for these facts vi conclusion we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
